Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23, line 3 recites “combusting a mixture of the engine airflow and the fuel flow” and should recite “combusting the mixture of the engine airflow and the fuel flow”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Valdez et al. (US 2013/0098051) in view of Valiquette et al. (US 2019/0285324).
Regarding claim 1, Valdez discloses an auxiliary power system (Figure 1), comprising: 
an auxiliary power unit (APU) (20) configured to generate the bleed air flow (Figure 1); 
an APU controller (40) configured to receive and transmit signals (arrows emanating from 40); and 
wherein the APU includes: 

a powerhead (24 through 26) configured to receive an engine airflow (airflow through 25a) from the air intake and to generate a torque (turbines 26 create torque on shaft S); and 
a load compressor stage (24b) configured to receive a load compressor airflow (airflow through 25b) from the air intake; 
wherein the powerhead includes:
a powerhead compressor (24a) configured to compress the engine airflow (flow through 25a); 
a combustion chamber (C) positioned downstream of the powerhead compressor (Figure 1) with respect to the engine airflow and configured to mix and combust the engine airflow with a fuel flow (combustors necessarily require fuel, paragraph 10 describes the combustor combusting the air flow to produce combustion gases); and 
a powerhead turbine (26) positioned downstream of the combustion chamber (Figure 1) with respect to the engine airflow and configured to generate the torque from the engine airflow (Turbines 26 generate torque on the shaft S as indicated by the rotation arrow).
wherein the load compressor stage includes: 
a load compressor (compressor within 24b) configured to compress the load compressor airflow (compressor 24b compresses the air from the inlet) to generate the bleed air flow (Figure 1); and
a flow regulator assembly (28) configured to regulate a flow rate of the load compressor airflow through the load compressor (Figure 1); 

wherein the APU controller is configured to generate and transmit a flow regulator command (paragraph 13 describes the controller 40 controlling the flow regulator 28 through electrical communication, i.e. a flow regulator command) to the flow regulator assembly to selectively regulate the flow rate of the load compressor airflow through the flow regulator assembly (paragraphs 11 and 13 describe controlling the flow rate of air through the flow regulator assembly 28 by the controller 40). 
Valdez is silent on the auxiliary power system configured to regulate a bleed air temperature (BAT) of a bleed air flow, a BAT sensor configured to measure the BAT of the bleed air flow and configured to generate a BAT signal, wherein the BAT signal is based, at least in part, on the BAT; and wherein the APU controller is configured to receive the BAT signal from the BAT sensor; and wherein the flow regulator command is based, at least in part, on the BAT signal.
Valiquette teaches an auxiliary system (Figure 1) configured to regulate a bleed air temperature (BAT) (measured by 132) of a bleed air flow (126), a BAT sensor configured to measure the BAT of the bleed air flow and configured to generate a BAT signal (paragraph 12 describes sensing the temperature with 132 and sending it to controller 138), wherein the BAT signal is based, at least in part, on the BAT (paragraph 12); and wherein the controller is configured to receive the BAT signal from the BAT sensor (paragraph 12); wherein the 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valdez’s invention to include the auxiliary power system (when incorporated into Valdez’s system, the auxiliary system 100 of Valiquette is the auxiliary power system of Valdez) configured to regulate a bleed air temperature (BAT) of a bleed air flow, a BAT sensor configured to measure the BAT of the bleed air flow and configured to generate a BAT signal, wherein the BAT signal is based, at least in part, on the BAT; and wherein the APU controller (when incorporated into the system of Valdez, the controller 138 of Valiquette is the APU controller 40 of Valdez) is configured to receive the BAT signal from the BAT sensor; and wherein the flow regulator command is based, at least in part, on the BAT signal in order to provide bleed flow at various operating conditions as suggested and taught by Valiquette in paragraph 18.
Regarding claim 2, Valdez in view of Valiquette disclose the invention as claimed and described above.  Valdez is silent on wherein the auxiliary power system is configured to selectively and actively control the flow regulator assembly to maintain the BAT below a threshold BAT.
Valiquette teaches wherein the auxiliary system is configured to selectively and actively control the flow regulator assembly to maintain the BAT below a threshold BAT (paragraph 17).

Regarding claim 3, Valdez in view of Valiquette disclose the invention as claimed and described above.  Valdez further teaches wherein the flow regulator assembly is configured to regulate one or more of a pressure of the bleed air flow, a flow rate of the bleed air flow, and the BAT (paragraph 11 describes the IGV system 28 controlling the flow rate of the air).
Regarding claim 4, Valdez in view of Valiquette disclose the invention as claimed and described above.  Valdez further teaches wherein the flow regulator assembly (28) includes a plurality of inlet guide vanes (paragraph 11) and an inlet guide vane actuator (28a), wherein the inlet guide vane actuator is configured to selectively actuate the plurality of inlet guide vanes to regulate the load compressor airflow through the flow regulator assembly responsive to the flow regulator command (paragraph 13 describes the controller controlling operation of the inlet guide vane actuator, i.e. through the flow regulator command).
Regarding claim 5, Valdez in view of Valiquette disclose the invention as claimed and described above.  Valdez further teaches wherein each inlet guide vane of the plurality of inlet guide vanes is configured to pivot about a respective vane pivot axis (Figure 1 shows an annular array of inlet guide vanes and paragraph 11 describes them moving between an opened and 
Regarding claim 6, Valdez in view of Valiquette disclose the invention as claimed and described above.  Valdez is silent on wherein the APU structurally supports the BAT sensor.
Valiquette teaches wherein the auxiliary unit (102) structurally supports the BAT sensor (Figure 1 shows the BAT sensor 132 is structurally supported by the duct through which 126 flows).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valdez’s invention to include wherein the APU (when incorporated into Valdez’s system, the auxiliary system 100 of Valiquette is the APU 20 of Valdez) structurally supports the BAT sensor in order to provide bleed flow at various operating conditions as suggested and taught by Valiquette in paragraph 18.
Regarding claim 7, Valdez in view of Valiquette disclose the invention as claimed and described above.  Valdez is silent on a bleed air conduit configured to direct the bleed air flow 
Valiquette teaches a bleed air conduit (126) configured to direct the bleed air flow away from the auxiliary unit (Figure 1 shows the bleed air flows away from auxiliary unit 102 to downstream ECS and cabin 30), and wherein the BAT sensor is positioned upstream of at least a portion of the bleed air conduit with respect to the bleed air flow (Figure 1 shows the BAT sensor 132 is positioned along bleed air conduit 126, upstream of the downstream portion of 126).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valdez’s invention to include a bleed air conduit configured to direct the bleed air flow away from the APU (when incorporated into Valdez’s system, the auxiliary system 100 of Valiquette is the APU 20 of Valdez), and wherein the BAT sensor is positioned upstream of at least a portion of the bleed air conduit with respect to the bleed air flow in order to provide bleed flow at various operating conditions as suggested and taught by Valiquette in paragraph 18.
Regarding claim 10, Valdez in view of Valiquette disclose the invention as claimed and described above.  Valdez further teaches wherein the powerhead turbine is configured to operate at a powerhead turbine rotational speed (Figure 1 shows the powerhead turbine rotates on shaft S, which inherently has a rotational speed), and wherein the auxiliary power system is configured to regulate the BAT of the bleed air flow while the powerhead turbine rotational speed remains at least substantially constant (Intended use.  The system is structurally capable of regulating the BAT at a substantially constant rotational speed).
Regarding claim 13, Valdez in view of Valiquette disclose the invention as claimed and described above.  Valdez further teaches wherein the APU further comprises a shaft (S) that extends along a central axis (through the center of S) and that is configured to transmit the torque from the powerhead to the load compressor (Figure 1 shows that the turbine puts torque on the shaft which rotates and turns the compressor 24b).
Regarding claim 14, Valdez in view of Valiquette disclose the invention as claimed and described above.  Valdez further teaches an aircraft (paragraph 2) comprising an airframe (aircrafts necessarily require an airframe) that structurally supports the auxiliary power system (the APU system is structurally supported by the aircraft in some way as it cannot be physically disconnected from the airframe when used during flight) of claim 1.
Regarding claim 15, Valdez in view of Valiquette disclose the invention as claimed and described above.  Valdez further teaches a method of utilizing the auxiliary power system of claim 1 (paragraph 3) generated by the APU (paragraph 11 describes regulating the bleed air flow), the method comprising: 
compressing the load compressor airflow to generate the bleed air flow (figure 1 shows compressor 24b compressing the air to produce bleed air flow 32); 
generating the flow regulator command with the APU controller (Figure 1 shows controller 40 generates a flow regulator command indicated by the arrow to the actuator 28a), 
transmitting the flow regulator command to the flow regulator assembly (the command is sent to the actuator 28a of the flow regulator assembly 28); and 
controlling the flow regulator assembly to regulate the flow rate of the load compressor airflow, wherein the controlling is based, at least in part, on the flow regulator command 
Valdez is silent on utilizing an auxiliary power system of claim 1 to regulate the BAT of the bleed air flow, measuring the BAT with the BAT sensor; generating the BAT signal with the BAT sensor, wherein the generating the BAT signal is based, at least in part, on the BAT; transmitting the BAT signal to the APU controller; and wherein the generating the flow regulator command is based, at least in part, on the BAT signal.
Valiquette teaches utilizing the auxiliary system of claim 1 (Figure 1) to regulate the BAT of the bleed air flow (paragraph 15), measuring the BAT with the BAT sensor (paragraph 12); generating the BAT signal with the BAT sensor (paragraph 12 describes the controller receiving the temperature data from 132, i.e. receiving the signal), wherein the generating the BAT signal is based, at least in part, on the BAT (paragraph 12 describes sensing the temperature with 132 and sending it to controller 138); transmitting the BAT signal to the controller (paragraph 12); and wherein the generating the flow regulator (paragraph 15 describes the controller 138 directing the flow regulator assembly 136) command is based, at least in part, on the BAT signal (paragraph 17 describes using the bleed air temperature from 132 to determine the flow regulator command to the flow regulator assembly 136).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valdez’s invention to include utilizing the auxiliary power system of claim 1 (as described above, when incorporated into Valdez’s system, the auxiliary system 100 of Valiquette is the auxiliary power system of Valdez) to regulate the BAT of the bleed air flow, measuring the BAT with the BAT sensor; generating the BAT signal with the BAT sensor, wherein the generating the BAT signal is based, at least in 
Regarding claim 16, Valdez in view of Valiquette disclose the invention as claimed and described above.  Valdez further teaches wherein the flow regulator assembly (28) includes a plurality of inlet guide vanes (paragraph 11) and an inlet guide vane actuator (28a), and wherein the controlling the flow regulator assembly includes selectively actuating the plurality of inlet guide vanes with the inlet guide vane actuator responsive to the flow regulator command (paragraph 13 describes the controller controlling operation of the inlet guide vane actuator, i.e. through the flow regulator command).
Regarding claim 18, Valdez in view of Valiquette disclose the invention as claimed and described above.  Valdez is silent on wherein the generating the flow regulator command includes: calculating a flow regulator command component associated with one or more of: a difference between the BAT and a threshold BAT; a difference between an exhaust gas temperature (EGT) and a threshold EGT; and a system demand associated with one or more systems of an aircraft; and combining each flow regulator command component to produce the flow regulator command.
Valiquette teaches wherein the generating the flow regulator command includes: calculating a flow regulator command component associated with one or more of: a difference between the BAT and a threshold BAT; a difference between an exhaust gas temperature (EGT) and a threshold EGT; and a system demand associated with one or more systems of an aircraft 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valdez’s invention to include wherein the generating the flow regulator command includes: calculating a flow regulator command component associated with one or more of: a difference between the BAT and a threshold BAT; a difference between an exhaust gas temperature (EGT) and a threshold EGT; and a system demand associated with one or more systems of an aircraft; and combining each flow regulator command component to produce the flow regulator command in order to provide bleed flow at various operating conditions as suggested and taught by Valiquette in paragraph 18.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Valdez et al. (US 2013/0098051) in view of Valiquette et al. (US 2019/0285324), and further in view of Feher et al. (US 2010/0101209).
Regarding claim 8, Valdez in view of Valiquette disclose the invention as claimed and described above.  Valdez in view of Valiquette are silent on wherein the BAT sensor includes one or more of a thermocouple and a resistance temperature detector.

“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense.” KSR at 1397.
In this case, measurements of temperature are necessary to understand the dynamic system within a gas turbine engine and there are a finite number of sensors that can measure temperature.  One having ordinary skill in the art could have pursued the known potential options (measuring via a thermocouple, RTD or thermister) with a reasonable expectation of success.
Therefore, wherein the BAT sensor (when incorporated into Valdez in view of Valiquette the temperature sensor is the BAT sensor) includes one or more of a thermocouple and a resistance temperature detector would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense”.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valdez et al. (US 2013/0098051) in view of Valiquette et al. (US 2019/0285324), and further in view of Buck et al. (US 6,845,627).
Regarding claim 19, Valdez in view of Valiquette disclose the invention as claimed and described above.  Valdez in view of Valiquette are silent on wherein the calculating each flow 
Buck teaches wherein the calculating each flow regulator command component includes employing one or more of: (i) a respective proportional-integral-derivative (PID) algorithm; (ii) a respective multivariable control algorithm; and (iii) a respective minimum-variance control algorithm (col. 9, ll. 34-39 using a PID algorithm to regulate airflow based on temperature, i.e. calculating the flow regulator command).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valdez in view of Valiquette to include wherein the calculating each flow regulator command component includes employing one or more of: (i) a respective proportional-integral-derivative (PID) algorithm; (ii) a respective multivariable control algorithm; and (iii) a respective minimum-variance control algorithm in order to dampen oscillations and correct for biases in the system over time as suggested and taught by Buck in col. 9, ll. 45-53.
Regarding claim 20, Valdez in view of Valiquette and Buck disclose the invention as claimed and described above.  Valdez in view of Valiquette are silent on wherein the calculating each flow regulator command component includes employing the respective PID algorithm; wherein the respective PID algorithm utilizes one or more of a respective proportional (P) gain value, a respective integral (1) gain value, and a respective derivative (D) gain value; and wherein the calculating each flow regulator command component further includes dynamically updating one or more of the respective P gain value, the respective I gain value, and the respective D gain value.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Valdez in view of Valiquette to include wherein the calculating each flow regulator command component includes employing the respective PID algorithm; wherein the respective PID algorithm utilizes one or more of a respective proportional (P) gain value, a respective integral (1) gain value, and a respective derivative (D) gain value; and wherein the calculating each flow regulator command component further includes dynamically updating one or more of the respective P gain value, the respective I gain value, and the respective D gain value in order to dampen oscillations and correct for biases in the system over time as suggested and taught by Buck in col. 9, ll. 45-53.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Valdez et al. (US 2013/0098051) in view of Valiquette et al. (US 2019/0285324), and further in view of Scheffler et al. (US 6,306,032).
Regarding claim 21, Valdez in view of Valiquette disclose the invention as claimed and described above.  Valdez in view of Valiquette are silent on wherein the APU encloses the BAT sensor.
Scheffler teaches wherein the duct encloses the temperature sensor (col. 7, ll. 56-58 describes a temperature sensor within a duct).
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense.” KSR at 1397.
In this case, measurements of temperature are necessary to understand the dynamic system within a gas turbine engine and there are a finite number of locations at which the sensor can be placed to measure temperature bleed air temperature.  One having ordinary skill in the art could have pursued the known potential options (locating the sensor within the duct or on the outside of the duct) with a reasonable expectation of success.
Therefore, wherein the APU encloses the BAT sensor (when incorporated into the system of Valdez in view of Valiquette temperature sensor is the BAT sensor within the duct leading out from the compressor of the APU) would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense”.
Allowable Subject Matter
s 11, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record fails to anticipate and/or render obvious, either solely or in combination, an APU with an air intake feeding a flow regulator assembly for a load compressor and a powerhead, a bleed from the load compressor which a bleed air temperature, and a flow regulator command is created based on the bleed air temperature and exhaust gas temperature of the powerhead turbine as described by claims 11 and 17. 
Claims dependent thereon are objected to for the same reasons.
Claims 22 and 23 are allowed.
The prior art of record fails to anticipate and/or render obvious, either solely or in combination, an APU with an air intake feeding a flow regulator assembly for a load compressor and a powerhead, a bleed from the load compressor which a bleed air temperature, and a flow regulator command is created based on the bleed air temperature and exhaust gas temperature of the powerhead turbine as described by claim 22.
Claim 23 is allowable for the same reasons.
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive. 
On pages 19-23 of Applicant’s response, Applicant argues that Valiquette teaches an environmental control system and not an APU system.  The rejection of claim 1 above relies on Valdez to teach the APU and only relies on Valiquette to teach the specifics of the temperature measurement and control within the system, but does not rely on Valiquette to teach an APU.  
On pages 23-27 of Applicant’s response, Applicant argues that the combination of Valdez in view of Valiquette does not teach the specifics of the powerhead as described by claim 1.  As shown in the rejection above, Valdez teaches all the structure of the powerhead.  Valiquette is not relied upon to teach this structure and is relied upon for teaching how a control system can take temperature information and regulate flow in a system as described above. Applicant further argues that a person having ordinary skill in the art would not be motivated to combine the two references because Valiquette is not directed to an APU.  A person having ordinary skill in the art would recognize that a temperature sensor in an air flow duct downstream of a flow regulator and a compressor with control of the flow regulator as taught by Valiquette would be relevant to a system with a system with a duct downstream of a flow regulator and a compressor with control of the flow regular as taught by Valdez.
On pages 27-28 of Applicant’s response, Applicant argues that Valiquette does not disclose an APU and therefore does not disclose a BAT sensor structurally supported by the APU.  As described above, Valiquette teaches the bleed air sensor 132 structurally supported by the duct leaving the compressor.  When the bleed air sensor of Valiquette is incorporated into the APU system of Valdez, the bleed air sensor would be located on the duct leaving the compressor 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Examiner, Art Unit 3741